IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SAMUEL K. FISHER,                            : No. 99 MM 2021
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SETH LISINSKI, JEANNE E. FRANKLIN,           :
THOMAS M. GAUBY SR., RUSSELL C.              :
READING, THOMAS WOLF,                        :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for “Writ of Mandamus/Prohibition” is

DENIED.